Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 4, 2019

                                      No. 04-18-00211-CV

                     Nancy L. TANKERSLEY and Charlie R. Tankersley,
                                     Appellants

                                                v.

                         TRIPLE I. RANCHES, A Texas Partnership,
                                       Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 13940
                       Honorable Spencer W. Brown, Judge Presiding

                                         ORDER
        Appellee has filed a document asking this court to issue an order requiring the clerk of
the court to issue a writ of scire facias mandating an appearance in this court by a personal
representative for appellant Charlie R. Tankersley for purposes of prosecuting the appeal in light
of Mr. Tankersley’s alleged death. Appellee further requests that in the event an appearance by a
personal representative is not made in a timely manner, that we dismiss the appeal for want of
prosecution. Pursuant to this court’s order of October 16, 2018, this appeal has been abated and
removed from the court’s active document based on appellants’ filing of a notice of bankruptcy.
As stated in our abatement order, and in accordance with Rule 8.3 of the Texas Rules of
Appellate Procedure, our abatement may be lifted and the appeal reinstated on the court’s active
docket upon the filing of a motion to reinstate the appeal by a party. See Tex. R. App. P. 8.3.
Although appellants filed what we interpreted to be a motion to reinstate in December 2018, they
failed to attach a certified copy of the bankruptcy court’s order dismissing the bankruptcy as
required by Rule 8.3. See id. Accordingly, we denied the motion. Because the abatement is still
in effect due to the failure of a party to comply with Rule 8.3, we DENY appellee’s requested
relief.

       We order the clerk of this court to serve a copy of this order on appellants and all
counsel.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court